Citation Nr: 1136079	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a lower extremity neurological disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The first issue on appeal was initially characterized as a claim for service connection for right leg numbness.  However, a review of the record shows that the Veteran has also complained of neurological deficits in his left lower extremity.  Accordingly, the Board finds that his claim is most appropriately characterized as shown on the title page of this decision.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when determining the scope of an issue on appeal, the Board has an obligation to broadly consider claimant's description of the claim, symptoms the claimant describes, and information the claimant submits in support of that claim).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran has a currently diagnosed lower extremity neurological disorder that was caused or aggravated by his service-connected bilateral hip and knee disabilities or any other aspect of his military service. 

2.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's migraine headaches had their onset during his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower extremity neurological disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).
2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran is examined, accepted, and enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry to service.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Service connection for some disorders, including other organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection is also warranted for certain chronic diseases that are manifest during service and then again at any later date, however remote, rebuttable only by clearly attributable intercurrent causes,.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2010), Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding that when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran asserts that service connection is warranted for a lower extremity neurological disorder and migraine headaches.

Lower Extremity Neurological Disorder

The Veteran attributes his current lower extremity numbness to a February 2008 in-service surgery, which he underwent to treat a hip disability for which service connection was later established.  In light of the Veteran's assertions, the Board will consider whether service connection for a lower extremity neurological disorder is warranted both on a direct basis and as secondary to his service-connected hip disability.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, the record shows that the Veteran is service connected for additional lower extremity disabilities involving his knees.  Therefore, the Board will also consider whether the instant claim can be granted as secondary to those conditions.

The Veteran's service medical records confirm his account of a February 2008 hip surgery.  However, those records make no mention of any lower extremity neurological disorder arising from that procedure or from any other aspect of his active service.  

Shortly before leaving the Army, the Veteran was afforded an October 2008 general examination.  At that time, he complained of intermittent right lateral thigh numbness, with accompanying deficiencies in mobility, stamina, and strength.  Clinical testing revealed diminished reflexes, but was otherwise negative for any neurological abnormalities.  Based on those lay and clinical findings, and the other evidence culled from the examination, the examiner determined that Veteran met the diagnostic criteria for degenerative joint disease of the hips and knees.  However, that examiner expressly concluded that the Veteran's symptoms did not comport with a separately diagnosed lower extremity neurological disorder.  

The record thereafter shows that the Veteran has continued to complain of lower extremity numbness and related neurological problems.  However, his reported symptoms have not been found to support any lower extremity diagnoses apart from his service-connected hip and knee disorders.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board considers the October 2008 examiner's report, indicating that the Veteran does not meet the diagnostic criteria for a lower extremity neurological disorder, to be both probative and persuasive.  The Board recognizes that the examiner did not have access to the Veteran's entire electronic record.  However, claims folder or electronic records review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the examiner's findings may not be discounted solely because the examiner did not conduct such a review.  Additionally, the Board is mindful that the examiner's findings were not supported by a detailed rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, those findings were based on a thorough examination of the Veteran, which increases their overall probative value.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the Board considers it significant that the October 2008 examination, while conducted while the Veteran was still in service, was rendered expressly to address his predischarge application for VA benefits.  Additionally, the examiner's report is consistent with the other pertinent evidence of record, including the Veteran's service and post-service clinical records.  Further, there are no contrary opinions of record showing that a diagnosis of any lower extremity neurological disability is warranted.  Therefore, the Board finds that the examiner's report is adequate for rating purposes and that additional examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the evidence of record preponderates against a finding that the Veteran has a currently diagnosed lower extremity neurological disorder.  Therefore, his claim for service connection for such a disorder must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The October 2008 examiner's report, which the Board finds to be probative and persuasive, shows that the Veteran's reported symptoms do not meet the diagnostic criteria for a lower extremity neurological disorder.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Additionally, the Board considers it significant that the symptoms the Veteran has attributed to lower extremity neurological disorder overlap with the symptoms underlying his service-connected bilateral hip and knee disorders.  Moreover, the ratings assigned for those disabilities, which are not at issue in this appeal, expressly contemplate lower extremity pain, numbness, weakness, and related functional impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5252, 5260 (2010).  Therefore, to grant an additional award for service connection for those same symptoms, in the absence of a separately diagnosed disorder, would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2010).

The Board is mindful of the Veteran's own assertions that he suffers from a lower extremity neurology disorder that is etiologically related to, but distinguishable from, his service-connected hip and knee disabilities.  He is certainly competent to offer evidence about numbness and discomfort in his lower extremities, as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994). However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his assertions, standing alone, are insufficient to establish that he suffers from a service-related lower extremity disorder separate and apart from the conditions for which service connection has already been granted.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a lower extremity neurological disorder, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraines

In addition to seeking service connection for a lower extremity neurological disorder, the Veteran contends that VA compensation is warranted for his currently diagnosed migraine headaches.  Specifically, he claims that he developed chronic head pain and related symptoms during his tour of duty in Iraq.  The Veteran acknowledges that he did not seek frequent treatment for those symptoms in service, but maintains that his military duties prevented him from obtaining the appropriate level of medical care.  

The report of the Veteran's March 1989 service entrance examination is negative for any complaints or clinical findings of head injuries or frequent or severe headaches.  Accordingly, he is presumed to have been sound on entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

The Veteran's service medical records confirm that in March 2006, he sought treatment for daily pain localized in the occipital region of his brain.  Clinical evaluation included a computed axial tomographic scan of the head, which was essentially normal.  Nevertheless, based upon the acknowledged symptoms of occipital head pain, the March 2006 in-service examiner diagnosed the Veteran with migraine headaches.  

Subsequent service medical records dated in August 2008 show ongoing treatment for headaches.  Thereafter, during his October 2008 examination, the Veteran recounted his history of recurrent headaches.  Specifically, he reported that he experienced headaches on a daily basis, each of which lasted for three to four hours and was alleviated through prescription medication.  Additionally, the Veteran noted that, prior to being placed on that treatment regimen, he had found his headaches to be prostrating.  He further indicated that, while medication generally helped him cope with his headaches, he continued to experience severe head pain and related symptoms, including decreased concentration and stamina.  The examiner noted that the Veteran's symptoms were productive of significant functional impairment and also interfered with his ability to perform daily living activities.  Moreover, while clinical testing was negative for any cranial nerve defects, cognitive problems, or related abnormalities, the examiner determined that the Veteran met the diagnostic criteria for migraine headaches.

The record thereafter shows that, since leaving the military, the Veteran has continued to take medication and seek outpatient treatment for recurring head pain and related symptoms.  Significantly, a VA clinician who treated the Veteran in June 2009 confirmed his in-service diagnosis of migraines.

The Board recognizes that neither the October 2008 examiner nor the post-service clinician appears to have based the migraine diagnosis on a review of the complete electronic record.  However, such a review is not a strict prerequisite for medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board considers both the October 2008 examiner's and the post-service clinician's diagnoses to be probative as they were based on a thorough clinical evaluation and are consistent with the other evidence of record.  Moreover, there are no competent medical opinions disputing those diagnoses.  Therefore, the Board is relying on those diagnoses to grant service connection, which cannot be considered prejudicial to the Veteran.  Furthermore, the Board finds that he would not be well-served by an additional examination with respect to his headaches claim.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  On the contrary, such development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Board acknowledges that the October 2008 examiner and the post-service clinician did not specifically opine that the Veteran's headaches had been caused or aggravated in service.  Nevertheless, the Board considers it significant that the examiner's migraine diagnosis was rendered while the Veteran was still in service and that he was again diagnosed with that disorder after his discharge.  No medical opinion as to etiology is necessary to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a medical opinion expressly relating the Veteran's current migraine headaches to an injury or event in service, the Board finds that the evidence supports the Veteran's claim for service connection.

In addition, the Board finds that the Veteran is competent to report that he has experienced chronic head pain, of which he has personal knowledge, since his tour of duty in Iraq.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that his statements are credible as they are both internally consistent and supported by the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Veteran's reports constitute competent and credible evidence of a continuity of symptomatology, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because he has had a meaningful opportunity to participate effectively in the processing of his service connection claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran letters, dated in October 2008 and September 2009, which discussed the particular legal requirements applicable to his lower extremity neurological disorder claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Nor has he contended that the October 2008 examination administered in support of his claim was inadequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board observes that, in light of the favorable disposition of the Veteran's migraine claim, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required with respect to that issue.  


ORDER

Service connection for a lower extremity neurological disorder is denied.

Service connection for migraine headaches is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


